Lumpkin, J.
1. Where an action was brought to recover damages for an assault and battery, and a plea of justification was filed, under the ruling in Conley v. Arnold, 93 Ga. 823, a verdict in favor of the plaintiff for only five dollars was contrary to law, and should have been set aside on a motion for a new trial made by him.
2. Upon the trial of an action to recover damages for an assault and battery, it might not have been proper for the defendant to introduce evidence that he had been tried and convicted in a mayor’s court for the offense against the municipal law, growing out of his conduct in the transaction, and had paid his fine; but where the plaintiff introduced evidence of the conviction and imposition of the fine and the amount thereof, it would not cause a new trial at his instance that the defendant was permitted to testify that he paid the fine so imposed.
3. The other grounds of the motion for a new trial do not require a reversal. Judgment reversed.

All the Justices eoneur.